DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 28 April 2021 has been considered and entered. Accordingly, claims 1-7, 10-18, 21-27, 30-34, 37, and 38 are pending in this application. Claims 8, 9, 19, 20, 28, 29, 35, and 36 are cancelled; claims 1, 3, 4, 10-12, 14-18, 21, 23, 24, 30, 31, 37, and 38 are currently amended; claims 2, 5, 6, 7, 13, 22, 25-27, and 32-34 are as previously presented.

In view of Applicant’s amendments to the claims, all rejections have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
More specifically, the limitations in claims 1-11 reciting a “means for” are interpreted under 35 USC §112(f).

Allowable Subject Matter
Claims 1-7, 10-18, 21-27, 30-34, 37, and 38 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Smith et al. (US 2013/0218840 A1) discloses defining a journal table and assigning a timestamp to a snapshot in the journal table as recited in independent claim 1, and as set forth in the non-final rejection mailed 17 February 2021. Smith also discloses responsive to a received query, generating a query task comprising instructions to read the snapshot, reading timestamps assigned to the snapshot, and identifying data in the snapshot responsive to the query (Figs. 7-8).
Idicula et al. (US 2015/0012486 A1) discloses receiving a query, identifying a snapshot identifier from the query, reading a log table to determine changes made to the snapshot since the point in time indicated by the snapshot, and determining results of the query from the updated data identified from the log (Abstract; [0039]-[0043]; Claim 1).
Lindblad (US 2007/0271242 A1) discloses implementing point-in-time queries where a query is issued against a prior state of a database, e.g. a snapshot, by determining a point-in-time from the query, identifying a closest in time snapshot, and rolling forward or backwards all changes found in the log until the point-in-time of the query ([0017]).
Souder et al. (US 2003/0009431 A1) discloses performing incremental snapshot refreshes by examining a log file for all changes made since a snapshot was created ([0008]).
Although the prior art discloses or renders obvious utilizing a journal table and querying the snapshot and log table therein to determine snapshot data and change log data to append 
Independent claims 12, 16, and 21, recite features similar to that of claim 1 and are allowable for the same reasons accordingly.
	The dependent claims 2-7, 10, 11, 13-15, 17, 18, 22-27, 30-34, 37, and 38  being definite, enabled by the specification, and further limiting to the independent claims 1, 12, 16, and 21, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167